Exhibit No. 10.34
ARMSTRONG WORLD INDUSTRIES, INC.
 
2008 DIRECTORS STOCK UNIT PLAN
 
Unit Agreement
Armstrong World Industries, Inc. (the “Corporation”) and [insert name] (the
“Participant”) for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged and intending to be legally bound hereby, agree as
follows:
1. Award of Units. The Corporation hereby confirms the grant to the Participant
on [insert date] (the “Date of Award”) of 6,000 Units (“Units”) pursuant to
Section 4.1(b), subject to the terms and conditions of the Armstrong World
Industries, Inc. 2008 Directors Stock Unit Plan (the “Plan”) and this Unit
Agreement (this “Agreement”).
Each Unit is issued in accordance with and is subject to all of the terms,
conditions and provisions of the Plan, which is incorporated by reference and
made a part of this Agreement as though set forth in full herein. The
Participant acknowledges that he has received a copy of and is familiar with the
terms of the Plan. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the respective meanings provided in the Plan unless
the context requires otherwise.
2. Vesting and Forfeiture.
(a) Subject to Section 4.4(c) of the Plan and Section 2(c) of this Agreement,
pursuant to which Units may be forfeited, the Units awarded hereby shall vest,
contingent upon the Participant’s continued service as a director of the
Corporation, with respect to one-third of the Units on each of the first three
annual anniversaries of the Date of Award or, if earlier, the date of any Change
in Control Event.
(b) Vested Units shall become payable on the earlier of:

  (i)   the six month anniversary of the Participant’s separation from service
from the Corporation for any reason other than a removal for cause, or     (ii)
  the date of any Change in Control Event, provided that Participant is a
director of the Corporation on such date and that such Change in Control Event
also qualifies as a change in ownership or effective control of the Corporation
or a change in ownership of a substantial portion of the Corporation’s assets,
within the meaning of Section 409A of the Internal Revenue Code.

(c) Upon the effective date of a separation of the Participant’s service as a
director with the Corporation for cause, as determined by the Board or the
Committee, all Units for which the Delivery Date has not occurred, whether or
not vested, shall immediately be forfeited to the Corporation without
consideration or further action being required of the Corporation. Upon the
effective date of a separation of the Participant’s service as a director

 

 



--------------------------------------------------------------------------------



 



with the Corporation for any reason other than cause, as determined by the Board
or the Committee, all unvested Units shall immediately be forfeited to the
Corporation without consideration or further action being required of the
Corporation. For purposes of the two immediately preceding sentences, the
effective date of the Participant’s separation shall be the date on which the
Participant ceases to perform services as a director of the Corporation as
determined under Section 409A of the Code.
3. Payment. Upon Delivery Date, the Corporation shall deliver to the Participant
shares of Common Stock in payment for vested Units, with one share of Common
Stock delivered for each vested Unit. Notwithstanding any provision of the Plan
or this Agreement, once payment is made with respect to a Unit, no Participant
nor any other person shall be entitled to any additional payment with respect to
that Unit. The Participant shall have no rights as a shareholder of the
Corporation by virtue of such Units, but shall be entitled to receive dividend
equivalents, as provided in the Plan.
4. Transfer Restriction. No Unit shall be assignable or transferable by another
than by will, or if the Participant dies intestate, by the laws of descent and
distribution of the state of domicile at the time of death.
5. Interpretation of Plan and Agreement. Any dispute or disagreement which shall
arise under, or as a result of or pursuant to, this Agreement shall be
determined by the Board or the Committee, and any such determination or any
other determination by the Board or the Committee under or pursuant to this
Agreement and any interpretation by the Board or the Committee of the terms of
this Agreement or the Plan shall be final, binding and conclusive on all persons
affected thereby. This Agreement is the agreement referred to in Section 4.2 of
the Plan. If there is any conflict between the Plan and this Agreement, the
provisions of the Plan shall control.
6. Miscellaneous.
(a) This Agreement shall not be deemed to limit or restrict the right of the
Corporation or its shareholders to remove the Participant from service as a
director at any time, for any reason, or affect any right which the Corporation
or its shareholders may have to elect directors.
(b) The Plan and Agreement constitute a mere promise by the Corporation to make
payments in the future. The Corporation’s obligations under the Plan shall be
unfunded and unsecured promises to pay. The Corporation shall not be obligated
under any circumstance to fund its financial obligations under the Plan. To the
extent that the Participant acquires a right to receive payments under the Plan,
such right shall be no greater than the right, and the Participant shall at all
times have the status, of a general unsecured creditor of the Corporation.
(c) Except as may be required by law, the Participant shall have no right to,
directly or indirectly, alienate, assign, transfer, pledge, anticipate or
encumber any amount that is or may be payable hereunder, including in respect of
any liability of the Participant for alimony or other payments for the support
of a spouse, former spouse, child or other dependent, prior to actually being
received by the Participant, nor shall the Participant’s rights to payments
under the Plan be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge,

 

 



--------------------------------------------------------------------------------



 



encumbrance, attachment, or garnishment by creditors of the Participant or to
the debts, contracts, liabilities, engagements, or torts of the Participant, or
transfer by operation of law in the event of bankruptcy or insolvency of the
Participant, or any legal process.
IN WITNESS WHEREOF, the Corporation and the Participant have executed this
Agreement as of the Date of Award.

            ARMSTRONG WORLD INDUSTRIES, INC.
      By:                     Participant
   

 

 